ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant complains in his motion of.portions of the Assistant District Attorney’s argument to the jury and presents in his Bill No. 1 all of such argument and excepts to isolated portions thereof in further bills. Some of the arguments objected to should doubtless not have been made. However, the •careful trial court sustained objections to those that he thought were improper and instructed the jury to disregard the same. Unquestionably the jury had a sufficient amount of testimony to show the guilt of appellant; and there was testimony in the record to show that appellant was in possession of other property not his own which was claimed by and restored to persons other than appellant. This unobjected to testimony was probably the basis of the remarks by the State’s attorney, which we think were proper deductions from the testimony. Under the facts admitted in evidence, we are impressed with the conclusion that the State fully proved the appellant’s guilt beyond a reasonable doubt. The verdict of the jury assessing a penalty of two years was the lowest allowed by the statute. Evidently the appellant did not suffer any harm from such remarks, and we express the opinion that no error is shown in all these bills.
The motion will therefore be overruled.